Citation Nr: 0028119	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of 
frostbite to the lower extremities. 

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative 
joint disease of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In a September 1988 rating decision the RO denied, in part, 
service connection for frostbite of the legs and for 
degenerative joint disease of the right knee.  In March 1998, 
the RO denied service connection for degenerative joint 
disease of the left knee, degenerative joint disease of the 
right knee and for service connection for frostbite injury to 
both lower extremities.  (The Board has recharacterized the 
issues as service connection for a degenerative joint disease 
of the left knee and whether new and material evidence has 
been submitted to reopen a claim of service connection for 
degenerative joint disease of the right knee and for 
residuals of frostbite to the lower extremities.)  The 
veteran was notified of the rating decision on March 23, 
1998, and entered a notice of disagreement received on 
January 11, 1999.  (The Board finds that the veteran's 
January 1999 Statement in Support of Claim, styled as a 
request for a "SPECIAL SEARCH," but received within one year 
of notice of the March 1998 decision, and specifically asking 
that it be considered as a "NOTICE OF DISAGREEMENT on the 3-
18-98 rating decision" and requesting that if the "special 
search" was unsuccessful to be sent a "Statement of the 
Case," sufficient to express disagreement with the March 1998 
decision).  A statement of the case was issued on January 14, 
1999 on service connection for all three issues.  The veteran 
submitted a substantive appeal to all these issues on a VA 
Form 9, which was received on March 29, 1999.  In an April 
12, 1999 letter the RO stated that the veteran's substantive 
appeal was untimely with regard to service connection for 
right and left knee disorders, being filed more than 60 days 
after the statement of the case.   However, as there is no 
postmark accompanying this VA Form 9, the veteran is presumed 
to have mailed the substantive appeal (VA Form 9) 5 days 
before receipt by VA (March 29, 1999) excluding Saturdays and 
Sundays, which is within one year of issuance of the appealed 
rating decision (issued on March 23, 1998), thus effecting a 
timely appeal of the issues of service connection for 
degenerative joint disease of the left knee and of whether 
new and material evidence had been submitted to reopen claims 
for service connection for degenerative joint disease of the 
right knee and for residuals of frostbite to the lower 
extremities.  See 38 C.F.R. § 20.305 (1999).  The veteran's 
representative provided argument on all three issues. 

In addition, the Board notes that, by a June 2000 submission, 
the veteran withdrew a request for a Board hearing.


FINDINGS OF FACT

1.  A September 1988 RO decision denied service connection 
for frostbite of legs (recharacterized as residuals of 
frostbite to the lower extremities) and for degenerative 
joint disease of the right knee.  The veteran did not appeal 
the denial of service connection for residuals of frostbite 
or for degenerative joint disease of the right knee. 

2.  The evidence associated with the claims file subsequent 
to the RO's September 1988 denial bears directly and 
substantially upon the matter under consideration, but by 
itself and in connection with evidence previously assembled, 
it is not so significant that it must be considered to decide 
fairly the merits of the claim for service connection for 
residual of frostbite or for a right knee disorder.

3. There is no competent medical evidence that the veteran 
has degenerative joint disease of the left knee that is 
related to military service.



CONCLUSIONS OF LAW

1.  The RO's September 1988 decision, denying entitlement to 
service connection for residuals of frostbite to the lower 
extremities and for degenerative joint disease of the right 
knee, is final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of frostbite of the lower 
extremities.  38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for degenerative joint disease of the right knee.   
38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The claim of entitlement to service connection for 
degenerative joint disease of the left knee is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Claims

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
residuals of frostbite to the lower extremities and for a 
right knee disorder.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996).

By a September 1988 rating decision, the RO initially denied 
service connection for residuals of frostbite to the lower 
extremities and for a right knee disorder as not incurred in 
or aggravated by service.  The veteran was notified of this 
decision in September 1988.  Although the veteran appealed 
the denial of a non-service connected pension, which was 
granted later in a December 1989 rating decision, the veteran 
did not appeal the denial of service connection for residuals 
of frostbite to the lower extremities or for degenerative 
joint disease of the right knee. 

In the absence of timely appeal (within one year of 
notification of the decision), the September 1988 decision 
became final with regard to entitlement to service connection 
for residuals of frostbite to the lower extremities or for 
degenerative joint disease of the right knee.  

In October 1997, the veteran requested that his claim for 
service connection for frostbite of the lower extremities and 
right knee condition be reopened.  By a letter dated in 
November 1997, the RO notified the veteran that his claims 
for service connection for residuals of frostbite to the 
lower extremities or for a right knee disorder had been 
denied and informed him of the need for new and material 
evidence to reopen his previously denied claims.  

The veteran has requested that his claim for service 
connection for residuals of frostbite to the lower 
extremities and for degenerative joint disease of the right 
knee be reopened.  In a March 1998 rating decision, the 
subject of this appeal, the RO apparently reopened the claims 
for service connection for residuals of frostbite to the 
lower extremities and for degenerative joint disease of the 
right knee and denied service connection for those disorders, 
finding that the claims were not well grounded.  The veteran 
perfected an appeal.  The Board notes that in Barnett v. 
Brown, 8 Vet.App. 1 (1995); affirmed 83 F.3d 1380 (Fed. Cir. 
1996); it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim 
, it must so find.

Following that March 1998 rating decision, the test relied on 
by the RO in determining whether new and material evidence 
had been submitted with regard to a claim was invalidated by 
a Federal Circuit decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  See Hodge, supra; 38 C.F.R. § 3.156(a).  
However, the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of the question of 
reopening.  This is so because the RO specifically notified 
the veteran of the requirements needed to reopen a disallowed 
claim in its November 1997 letter to the veteran and 
proceeded to consider whether the claims were well grounded, 
which is the next step following the reopening of a claim, in 
the January 1999 statement of the case.  As such, there has 
been no prejudice to the veteran that would warrant a remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

When a claim to reopen is presented, a three-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge, 155 F.3d at 1359-60; 38 
C.F.R. § 3.156(a) (new and material evidence is "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim").  Second, if 
the VA determines that the evidence is new and material, it 
must reopen the disallowed claim and determine "whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence." Elkins, 12 Vet. 
App. at 218-19.  Third, if the claim is well grounded, the VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps become applicable only when each 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is not material, 
the inquiry ends and the claim cannot be reopened.  See Smith 
v. West, 12 Vet. App. 312, 314 (1999).

At the time of the RO's September 1988 rating decision, the 
evidence of record included the daily sick reports for 
Service Battery, 213th Field Artillery Battalion, from August 
1952 to March 1953, indicating that the veteran was ill in 
December 1952 but with no diagnosis; the veteran's service 
medical records; VA outpatient treatment reports (May to 
December 1987); St. Gabriel's Hospital records (October 1987 
to March 1988); X-ray reports from the Minneapolis Heart 
Institute (March 1988); statements from Virgil J. Meyer, 
D.O., of Little Falls Orthopedics and O.E. Wiger, M.D. dated 
in April 1988; a July 1988 VA examination report; and various 
statements and a NA Form 13055 submitted by the veteran.  
Essentially, the RO denied the veteran's claims finding there 
were no residuals of frostbite and that the veteran's 
degenerative joint disease was not incurred in or aggravated 
by service.  The RO considered the veteran's complaints in 
regard to frostbite and noted that they were not supported by 
the objective evidence as his peripheral pulses were full and 
equal.

The evidence associated with the claims file after the RO's 
September 1988 rating decision includes an April 1998 request 
by the veteran for a special search for additional service 
medical records; a June 1998 response from the National 
Personnel Records Center (NPRC), indicating that no 
additional service medical records could be found; lay 
statements from Hank Otremba, Edward L. Berg and Lester 
Sherwood received in December 1997; November 1989 and 
February 1998 VA examination reports; and various statements 
from the veteran and his representative.  

The Board finds that the evidence presented after the RO's 
September 1988 denial with regard to the veteran's claims for 
service connection for residuals of frostbite to the lower 
extremities and for degenerative joint disease of the right 
knee is new.

However, the Board also finds that the evidence is not 
material.  Although it bears directly and substantially upon 
the specific matter under consideration, by itself and in 
connection with evidence assembled previously, it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board bases this finding on the 
fact that the new evidence, confirms that the veteran has 
been diagnosed with degenerative joint disease of the right 
knee, which has not been shown to be related to any disease 
or injury incurred in service, and that the veteran has not 
been diagnosed with any residuals of frostbite to the lower 
extremities, the same elements that were missing at the time 
the RO's denial in September 1988.  

In this regard, the Board notes that service medical records 
show that the veteran had pes planus at the time of his 
induction in November 1951.  However, there are no records 
indicating treatment for frostbite or any disease or injuries 
involving either lower extremity while in service.  Moreover, 
post-service medical evidence does not show a diagnosis of 
arthritis in the veteran's knees until 1988, well after the 
one-year presumptive period following discharge.  Post-
service medical records also do not include a diagnosis for 
any chronic, acquired residuals of frostbite. 

At the February 1998 VA examination, the veteran reported 
that while driving an open jeep during the winter of 
1952/1953 he was exposed to extreme cold without adequate 
protection for his legs; that he suffered severe pain in his 
knees; and that his feet did not freeze because he wore 
insulated boots; and that he was treated for frost injury to 
his knees in a field hospital.  He also stated that he had 
marked swelling of his knees, was kept on limited activity 
for a period of time, and has had trouble bending his knees 
ever since.  The veteran's work history in construction was 
also noted.  The veteran complained of stiffness in both 
knees with his right knee having been particularly painful.  
He said that about 25 years earlier he had seen his doctor 
for acute pain in his right knee and was told that small 
pieces of bone had broken off but no specific treatment was 
advised.  Over the last fifteen years, the veteran reported 
that his pain became much worse and that he had noted some 
deformity of his right knee during that time.  The examiner 
noted that his review of the veteran's claims file and 
service medical records failed to show any notation for 
treatment for cold exposure in 1952 and 1953 while the 
veteran was in Korea.  It was reported that his peripheral 
pulses were easily palpable bilaterally and there was no 
peripheral edema.  The actual diagnoses included degenerative 
arthritis of the right and left knees and bilateral pes 
planus without being identified as a residual of frostbite.  
There was no diagnosis of residuals of frostbite.  The 
examiner added that whether the severe degenerative changes 
in the veteran's knees, particularly on the right, were 
related to exposure to extreme cold in Korea was possible but 
rather unlikely.  It appears that this point was more in 
response to the veteran's assertions then actual evidence in 
the record.  Medical possibilities and unsupported medical 
opinions carry negligible probative weight.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  An opinion regarding 
the etiology of the underlying condition is no better than 
the facts alleged by the veteran and, when unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence.   See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1994).
 
In fact, the only evidence the veteran has submitted which 
supports his claims is his contention that he suffered 
frostbite injuries to both lower extremities, including the 
knees while in service in Korea, and statements from three 
buddies in support of his contention, one of which recalled 
the veteran mentioning these problems when they met in Seoul 
during 1953.  The law provides that, with respect to 
questions involving diagnosis or medical causation and nexus, 
credible medical evidence is required.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  Thus, these lay statements do 
not establish the required diagnosis or nexus needed to 
reopen his claims, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (holding that laypersons are not competent 
to offer medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Inasmuch as the veteran has not submitted new and material 
evidence, that is, evidence establishing a diagnosis of any 
residuals of frostbite to the lower extremities or a nexus 
linking the veteran's right knee disorder or claimed 
residuals of frostbite to the lower extremities to service, 
the elements that were missing at the time the RO's denial in 
September 1988, his claims may not be reopened and must be 
denied.

Service Connection for a Left Knee Disability

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1999 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  That a disease or 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that disease or injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, disabilities that are found 
to be proximately due to or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310. 

Additionally, as the veteran's DD Form 214 indicates that he 
received the Korean Service Medal with two Bronze Service 
Stars, the Board notes, as the veteran's representative did, 
that 38 U.S.C.A. § 1154(b) (West 1991) provides that, in the 
case of a veteran who engaged in combat with the enemy during 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1999).  However, that does not end the 
Board's inquiry.  In order for the claim for service 
connection for a left knee disability to be well grounded, 
there would have to be medical evidence of current disability 
and of a nexus between current disability and active service.  
Such evidence is lacking in this case.  Furthermore, as a 
layman, the veteran does not qualify to render a medical 
diagnosis.  Espiritu.  

The Court has held that 38 U.S.C.A. § 1154(b) deals with the 
question of whether a particular disease or injury was 
incurred or aggravated in service--that is, what happened 
then--not the question of either current disability or a 
nexus to service, as to both of which competent medical 
evidence is generally required for a claim to be well 
grounded.  Caluza, 7 Vet. App. at 504.  The "clear and 
convincing evidence to the contrary" provision of 
38 U.S.C.A. § 1154(b), which lessens the evidentiary burden 
for combat veterans applies only to the service incurrence 
element of a claim and not to the current disability and 
nexus elements.  The Court has emphasized that an unbroken 
line of cases since Caluza has held that the term "service 
connection" as used in 38 U.S.C.A. § 1154(b) refers to proof 
of incurrence or aggravation of disease or injury in service 
rather than to the legal standard for entitlement to payments 
for a disability.  Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc).  


The threshold question for the Board is whether the veteran 
has presented a well-grounded claim for service connection.  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak, supra.  

In order to establish a well-grounded claim, the veteran must 
show competent evidence:  (i) of current disability (a 
medical diagnosis); (ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
(iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In cases involving aggravation of a 
preexisting disability, competent evidence that the 
disability was aggravated by service is required to well 
ground the claim.  See Epps, supra; see also Grottveit v. 
Brown, 5 Vet. App. 91 (1993).   Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Crowe v. Brown, 7 Vet. App. 238 
(1994).   Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps, 126 F.3d at 1467-68; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Moreover, a condition "noted during 
service" does not require any type of special or written 
documentation, such as being recorded in an examination 
report, either contemporaneous to service or otherwise, for 
purposes of showing that the condition was observed during 
service or during the presumption period.  Id. at 496-97.  
However, medical evidence noting the specific symptomatology 
is required to demonstrate a relationship between the present 
disability and the demonstrated 



continuity of symptomatology unless such a relationship is 
one for which a lay person's observation is competent.  Id. 
at 497.  

As a combat veteran, the Board accepts the veteran's 
assertions that he experienced frostbite in service.  The 
question is whether he has presented competent medical 
evidence that he now has a residual disability as a result of 
that injury.  The service medical records are negative for 
degenerative joint disease of the left knee.  Similarly, 
medical records following service do not document the 
presence of degenerative joint disease within one year of the 
veteran's separation from service.  Indeed, the first 
evidence of a left knee disorder is not until many years 
after service and no nexus to service has been presented.  

Other medical evidence of record reflects that the veteran 
has degenerative joint disease of the left knee, for example, 
an April 1988 statement from Virgil J. Meyer, D.O., indicates 
that the veteran has advanced degenerative arthritis of the 
knees -- worse on the right, the November 1989 VA examiner 
diagnosed degenerative joint disease of the knees and neck, 
and the February 1998 VA examiner diagnosed the veteran with 
degenerative change to the left knee.  But there is no 
competent medical evidence that offers an opinion that 
arthritis of the left knee is in any way related to the 
veteran's period of military service.  As noted above, the 
February 1998 examiner added that whether the severe 
degenerative changes in the veteran's left knee were related 
to exposure to extreme cold in Korea was possible but rather 
unlikely.  As noted above, no actual diagnosis was provided 
and it appears that the physician was responding to the 
veteran's assertions rather than to any actual evidence in 
the record.  Medical possibilities carry negligible probative 
weight.  See Tirpak, 2 Vet. App. at 611.  The examiner's 
suggestion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. at 233.  See also LeShore, 8 Vet. 
App. at 409  (evidence which is simply information recorded 
by a medical examiner and unenhanced by 



any additional medical commentary from that examiner does not 
constitute competent medical evidence).  

Indeed, the only evidence of record supporting the veteran's 
claim is the lay evidence of record.  However, a well-
grounded claim must be supported by evidence, not merely 
allegations.  Tirpak, 2 Vet. App. at 611.  But the veteran 
and his buddies have not been shown to possess the medical 
expertise necessary to render a diagnosis or to establish a 
nexus or link between an alleged disorder and service.  See 
Espiritu, 2 Vet. App. at 494-95.  Therefore, the lay 
contentions of record, alone, do not provide a sufficient 
basis upon which to find this claim to be well grounded.  See 
Grottveit, 5 Vet. App. at 93.  In the absence of competent 
medical evidence to support the veteran's claim for service 
connection for a left knee disorder, his claim must be denied 
as implausible and not well grounded.  See Grottveit, 5 Vet. 
App. at 93.

The Board would point out that the VA has a duty under 38 
U.S.C.A. § 5103(a) to notify the veteran of the evidence 
needed to complete his application for service connection 
when the VA is aware of the existence of relevant evidence.  
The Board is not aware of the existence of any such evidence.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997); see also Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Essentially, as provided in information from the RO 
and in this decision, the veteran needs competent medical 
evidence showing a causal nexus between his current left knee 
disorder and either service or a service-connected 
disability. 



ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim for entitlement to 
service connection for residuals of frostbite to the lower 
extremities is denied.

New and material evidence not having been submitted, the 
veteran's request to reopen a claim for entitlement to 
service connection for degenerative joint disease of the 
right knee is denied.

Service connection for degenerative joint disease of the left 
knee is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

